GANEY, District Judge
(concurring in part).
I join in the result here reached. However, I am not fully persuaded to the view that the federal constitutional issue was not presented upon the petitioner’s application for re-argument in the Superior *944Court and in the denial by the Supreme Court of the allowance of an appeal from the order denying re-argument. I prefer to rest my- decision on the second- ground set forth in the opinion that none of the' unusual circumstances required under Wade v. Mayo, 334 U.S. 672, 68 S.Ct. 1270, 92 L.Ed. 1647 here obtain and so I concur that the present application should be dismissed.
I am authorized to say- that Judge Bard concurs in this opinion.